DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13, 14, 16, 26, 29 are pending and are under examination on the merits.
Claim 14 is amended.
Claims 15, 17-25, 27, 28 are previously canceled.
No claims are newly added.

	Claim Interpretation
As previously stated for the claim terminology “solids content” in claim 13: In the instant specification, although “solids content” is not defined, it is used interchangeably with dissolved polymer content (see publication paragraph 8). However, the term “solids content” itself encompasses much more than only dissolved polymer content- it includes all solids in the analyte at hand. Since the term is not otherwise defined by the instant specification, it is considered below under this broader interpretation which may include all solids in the analyte. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 13, 14, 16, 26, 29 as being unpatentable over US 6355699 by Vyakarnam in view of US 20130236499 by Andjelic et al in the previous action are repeated and maintained herein.
Vyakarnam describes a process for manufacturing biomedical foams. 
Regarding claim 13, Vyakarnam describes a method of making a foam by a lyophilization process (abstract). The foam is absorbable (col 2 ln 15-20). Vyakarnam describes:
-Providing an absorbable polymer which may be a copolymer of lactide and epsilon-caprolactone (col 4 ln 35-40). Vyakarnam is silent as to the specific copolymer and properties instantly described. This is addressed via secondary reference Andjelic below.
-Dissolving the polymer in a solvent which has good solubility for the copolymer (col 6 ln 45-60). Regarding the non-gelling requirement, this is addressed via secondary reference Andjelic below. The solution has an amount of polymer from 0.5 to 30 wt% (col 7 ln 36). This is akin to the claimed solids content because no other solids are required to be present. The solvents listed overlap significantly with the claimed solvent list, see col 7 ln 8-24. 
-Pouring the solution into a suitable mold (col 8 ln 55-58).
-Subjecting the solution to a lyophilizing process to form an absorbable foam (col 8 ln 55-58; col 9 ln 20-65). 
Vyakarnam does not describe the copolymer with sufficient specificity.
Andjelic describes a specific poly lactide-co-epsilon caprolactone polymer.
Andjelic describes a block (segmented) copolymer of poly(lactide-co-epsilon caprolactone) copolymer with a mole ratio of polymerized lactide to caprolactone between 60:40 to 75:25 with a Tg of less than 0C and a crystallinity level of 20-50% (paragraph 17). Andjelic states that this copolymer is useful in medical devices that function by being deformable (paragraph 75) and do so without undergoing significant fracturing, cracking, splintering or other forms of breakage. Thus it would be obvious to one of ordinary skill to use the specific poly(lactide-co-epsilon caprolactone) polymer of Andjelic where Vyakarnam more broadly describes copolymers of lactide and epsilon caprolactone because Andjelic’s copolymer is deformable without breaking in a medical device and Vyakarnam describes medical use as a deformable material (Vyakarnam tissue engineering col 2 ln 8-12; tissue being deformable). 
Regarding the property of a solution that remains non-gelling at 20C for at least 18 hours, the instant specification specifically cites Andjelic as exemplary for its lack of exhibition of gelation (publication paragraph 133), therefore Andjelic is expected to meet the property of non-gelling at 20C for 18 hours. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed ranges because Vyakarnam and Andjelic describes values overlapping with the claimed range.

Regarding claim 14, Vyakarnam describes 1, 4-dioxane as a preferred solvent (col 7 ln 23). 

Regarding claim 16, Vyakarnam describes a thickness of between 0.25-100 mm, preferably 0.5-50mm (col 11 ln 14-17). 

Regarding claim 26, it is noted that the claim is to a property not an active step. Andjelic’s polymer in solution is expected to meet this property because the instant specification specifically cites Andjelic as exemplary for its lack of exhibition of gelation (publication paragraph 133). 

Regarding claim 29, Vyakarnam and Andjelic are silent as to the mechanical integrity. However, the term “mechanical integrity” is not specifically defined by the instant specification. The instant specification has a subjective (publication paragraph 200) measure of integrity. It compares a block copolymer of poly(lactide-co-epsilon-caprolactone) to a random copolymer of caprolactone and glycolide (publication paragraph 202, 205). The block copolymer maintains its mechanical integrity where the random does not (publication paragraph 205, 206). Since Andjelic describes the instantly exemplified block copolymer (see rejection of claim 13 above; also instant citation of Andjelic as a suitable polymer, publication paragraph 133) and this appears to be the key to mechanical integrity, Vyakarnam in view of Andjelic is expected to meet the claim. 
Furthermore, the lack of definition of “mechanical integrity” means that under broadest reasonable interpretation any maintenance of structure over 64 days meets the claim. Vyakarnam in view of Andjelic is expected to meet this parameter because of the similarities in processing and composition outlined above in rejection of claim 13. 

Response to Arguments
Applicant’s argument p.2 penultimate paragraph of Remarks submitted 8/31/22 has been considered but is not persuasive. Applicant cites patents which are inadmissible as prior art to state that gelation happens in Vyakarnam’s lyophilization solutions. Specifically applicant indicates, broadly, that  US patent 9896560 shows that some copolymers gel too fast in lyophilization processes. However, US 9896560 describes gelation in association with “poorly soluble” polymers (col 12 ln 48-60) in organic solvents such as 1, 4-dioxane (col 12 ln 29). Andjelic, to the contrary, describes his copolymers as expected to have good solubility in organic solvents (paragraph 76). US 11118025 posits that even if a given polymer is considered soluble in a solvent, it may not be soluble at high concentrations and may gel (col 2 ln 24-25, 30-31). This does not support applicant’s assertion that Vyakarnam’s or Andjelic’s copolymers necessarily “result in gelation”. 
Applicant’s argument p.3 of Remarks submitted 8/31/22 has been considered but is not persuasive. Applicant states that the Affidavit submitted 8/31/22 demonstrates that one of ordinary skill would have no reasonable expectation of solubility of Andjelic’s copolymer in Vyakarnam’s process. Thus, according to applicant, Andjelic’s copolymer is unsuitable for lyophilization process. This is not found convincing for at least two reasons. First, Vyakarnam does not teach away from Andjelic’s copolymer. Vyakarnam describes copolymers of lactide and e-caprolactone as "particularly well suited" (col 5 ln 19-23) and does not state any deleterious effects of choosing a block copolymer over a random one. 
Second, Andjelic states that his copolymers are expected to have good solubility in organic solvents (paragraph 76), which is contrary to applicant’s assertion in the affidavit that Andjelic’s copolymer “would be expected…to have poor solubility in organic solvents” (point no. 9). Given Andjelic’s disclosure one of ordinary skill does not have reason to believe that Andjelic’s copolymer would gel in Vyakarnam’s process.
In the affidavit, applicant cites another reference, US 9896560 (“Donners”). This patent describes a different copolymer, that of epsilon caprolactone with glycolide instead of lactide. Donners does not teach away from the instant combination of Vyakarnam and Andjelic. Donners also emphasizes the importance of solubility in organic solvent (col 4 ln 2-4), which, as cited above, Andjelic’s copolymers have. 
Furthermore, US 9896560 by Donners is not available as prior art, because it has the same application submission date as the instant priority date. Therefore one of ordinary skill would not have contemplated Donners at the time of the invention. Furthermore, one of ordinary skill need not consult other documents in order to combine Andjelic and Vyakarnam. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766